DETAILED ACTION
Acknowledgements
	The amendments to the claims filed on 8/26/2022 have obviated the previous claim objections and 112 rejections.  Accordingly, these objections/rejections are vacated.  An examiner’s amendment appears below to correct a minor informality in that “irrigation fluid supply” is amended to “irrigation fluid reservoir” to provide consistent use of terminology throughout the claims.
Information Disclosure Statement
The information disclosure statement filed 8/26/2022 fails to comply with 37 CFR 1.97(c) because it lacks a statement as specified in 37 CFR 1.97(e).  It has been placed in the application file, but the information referred to therein has not been considered.
Terminal Disclaimer
The terminal disclaimer filed on 8/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,765,796 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
On line 14 of claim 18, “irrigation fluid supply” is amended to --irrigation fluid reservoir--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Please see the Reasons for Allowance in the non-final office action mailed 6/8/2022.  The examiner further highlights prior art directly below:
US 4,842,580 to Oulette fails to disclose or teach “a twist valve at a distal end of the barrel, the twist valve having an internal section and pathway, the twist valve being in fluid communication with the at least one lumen and selectably twistable between open and closed positions which permit and prevent, respectively, fluid flow out of the at least one lumen at the distal end of the barrel, when twisted to the open position the twist valve opens the internal section and pathway, allowing waste water to flow through the at least one lumen”.  Oulette discloses a control valve 56 in a conduit 54 rather than at the recited location of the barrel 12.  Modifying the valve to be positioned at the distal end of the barrel would interfere with the connection of the tube 54 and barrel 12.  Oulette also fails to disclose specific details of the valve 56 in regard to the mechanism of opening and closing the valve.
US 1,317,851 to Arnett fails to disclose both the recited twist valve and the recited connector.  Both the irrigation supply tube 7 and the waste collection tube 39 connect to the barrel at a position behind the valve.  The valve 24, 28, 29 of Arnett is also clearly not a twist valve.
US 1,710,701 to Hertzberg fails to disclose the recited twist valve at the distal end of the barrel.  The barrel 10 of Hertzberg is connected to a tube 20 at the distal end.  There is no valve, let alone the specific valve recited in the claims.  Furthermore, there is no teaching reference to include the recited valve at the location that would allow for connection of the tube as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/           Primary Examiner, Art Unit 3783